tax_exempt_and_government_entities_division number release date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed uil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil sec_501 legend b d u v w x dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were established for the purposes of counseling homeowners who are in trouble with their letter mortgage payments educating non-profit organizations and individuals about the home affordable modification program and non-governmental housing aid programs preventing foreclosures and advocating for consumers on banks' mishandling of loan modifications you were incorporated on date d as a nonprofit corporation under state b law incorporation state that you are organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code your articles also state you are established for the municipalities and business entities to retain their assets and or minimize their losses_incurred by changes in the economy their personal economic and financial circumstances and other factors purpose of educating training motivating and consulting individuals your articles of of your housing counseling activities the rest of your one-on-one housing counseling mortgage delinquency and default consist of housing and financial seminars workshops and classes to the public your primary activity is providing one-on-one housing counseling to homeowners in trouble with their mortgages as a u s department of housing and urban development hud or a certified counseling agency _ resolution counseling occupies activities your one-on-one housing counseling activities include home affordable modification program hamp hamp is a hud program designed to help homeowners who are in trouble with their mortgage payments you do not have any income or asset limitation for your counseling services your clients must have a clear hardship and be eligible for a modification or other forms of mortgage assistance you define the hardship as follows reduction of income due to underemployment reduced pay or hours decline in business earnings death disability or divorce of a borrower or co-borrower increase in expenses due to monthly payment reset high medical or health care costs uninsured losses increased utilities or property taxes and excessive monthly debt payments with creditors your housing counseling focuses solely on residential property and is available for various types of mortgage loans up to x dollars including fha va conventional fixed variable and predatory mortgages at the initial housing counseling session you collect the homeowners’ most current mortgage statement financials and credit report with the homeowner's authorization you obtain their mortgage information from lenders during the session you explain the aid programs available for homeowners you did not provide further details regarding how you explain the aid programs your initial counseling lasts three hours you perform a financial analysis that matches the homeowners’ needs at the end of the initial counseling you provide the homeowners with a monthly financial statement which shows their income expenses and debt and an analysis of their mortgage to income ratio and debt to income ratio in addition to housing counseling you offer mortgage delinquency and default resolution counseling services resolution services to homeowners who are either current or delinquent on their mortgage and are financially eligible for a mortgage modification and or forbearance for resolution services you collect general information about the homeowners and the house a signed and dated limited power_of_attorney and other necessary documents your home advocacy representatives assist homebuyers in preparing the documentation for submission ensure the accuracy and legitimacy of the homeowners' information prepare the submission package tailored according to the lenders’ guideline follow up on the case and send additional documents if necessary you also negotiate with the lenders directly as an additional service if needed and requested the goal of your resolution service is for homeowners to have a new of the homeowners' gross_income by lowering the interest principal payment plan within reduction and or forbearance you did not provide further details how you achieve the lower interest a principal reduction and or forbearance for the homeowners you conduct a follow-up counseling for the mortgage modification at follow-up counseling your counselors update the homeowners on the status of their modifications and advise them about any additional documentation a home advocacy representative can handle between clients monthly your target is to handle clients monthly with a front-end debt-to-income clearance rate you assign a specific advocate to a homeowner for quick modification provide homeowners easy access to their data via a secure online portal and email them biweekly you provide the homeowners an option that a specific advocate acts as an authorized third party to communicate with lenders directly you have not submitted an application form to become a hud or housing counseling agency we asked for a draft of the form you did not provide us a draft copy citing you do not have the draft and the filing of the form is dependant on funding your housing and financial seminars workshops and classes are open to the public the seminars include an introduction to a mortgage modification and how to apply the workshops explain how to make a monthly statement a profit and loss statement fill in the needed documents for a mortgage modification and how to present the income sources you have not conducted housing and financial seminars workshops and classes you do not have any curriculum materials or any type of funding plan all your educational activities are dependant on funding u's and v's duties are associations with the cities and recruitment of you are governed by three trustees u v and w v and w are brother and sister and share the same surname with u officers and home advocacy representatives both provide hours of services to you per month w oversees inter non-profit relations advertising and personal relations and she provide sec_80 hours of services to you per month you indicate a trustee will be compensated at nearly dollar_figure you project that compensation to your governing members will reach x dollars yearly your employees will consist of ten home advocacy representatives five mortgage counselors and five seminar leaders home advocacy representatives help your clients apply for a loan modification update their file and make sure that the lenders have all the information they need mortgage counselors help your clients find the resources and the right program seminar leaders are in charge of conducting and organizing the seminars two-thirds of your operation will be funded by hud certified counseling agencies and other types of public funding the rest of your funding will come from receipts from admissions for housing and financial seminars workshops classes educational materials sold and fundraising events law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempt from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers i makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting _ personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a non-profit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit with films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization neither charged fees for counseling services nor prorated their services the organization did not make loans to debtors or negotiate loans on their behalf contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required though to make such contributions as a condition of participation finally the organization relied upon the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code revrul_76_441 1976_2_cb_147 presented two situations concerning school operations in the first scenario a nonprofit school succeeded to the assets of a for-profit school while the former owners were employed in the new school the board_of directors was part completely different the ruling concludes that the transfer did not serve private interests of that conclusion was based on the independence of the board in the second scenario the for- profit school converted to a nonprofit school the former owners became the new school's directors the former owners new directors benefited financially from the conversion the ruling concludes that private interests were served revproc_86_43 1986_2_cb_729 describes the methodology test the service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1_501_c_3_-1 is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation t he approach used in the organization's presentations is not it fails to provide a development from the relevant facts that would if revproc_2012_9 r b provides that exempt status may be recognized in advance of the organization’s operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption _ pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 the supreme court nonexempt purpose if substantial in nature will destroy held that the presence of a single the exemption regardless of the number or importance of truly exempt purposes in 302_f2d_934 ct_cl cert_denied 372_us_976 the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in 505_f2d_1068 cir the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute in 70_tc_352 the tax_court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct of a trade or its primary business that is ordinarily carried on by commercial ventures organized for profit purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost organizations that were sec_501 exempt_organizations finally the corporation did not limit its clientele to in consumer credit counseling service of alabama inc v united_states a f t r 2d ria d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama was an umbrella organization made up of - numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs as such the community and education counseling assistance programs were the agencies’ primary activities the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed above v united_states a f t r 2d d d c in which the facts were virtually identical in 82_tc_215 an organization was formed to provide education and charity but failed to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 the claims_court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a non-exempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health- related_services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities’ purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 950_f2d_365 cir the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses the court found that the organization's activities in kj's fund raisers inc v commissioner t c memo affd aftr 2d the tax_court found that another gaming organization was not exempt while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders kristine hurd and james gould were the sole owners of a bar kj's place the organization through the owners and employees of kj's place sold lottery tickets exclusively at kj's place during regular business hours while in kj's place the lottery ticket purchasers were sold beverages the initial directors were hurd gould and a related individual the initial board was replaced several times until hurd and gould were no longer on the board at all times hurd and gould were the organization's officers salaries had been paid to hurd and gould and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid this strongly suggests that hurd and gould are free to set policy for their own benefit without objection from the board in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace application of law operational_test to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes you failed to establish that you are operated exclusively for one or more exempt purposes see sec_1_501_c_3_-1 of the regulations further details for this determination are set forth below your housing counseling activities are not educational you are distinguishable from the organizations in consumer credit counseling service of alabama above and revrul_69_441 by the methodology you use to conduct your counseling activities because you do not offer housing counseling and resolution services that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them it is not an educational activity when you assess and analyze a homeowner's financial situation and prepare loan mitigation paper work search for the right mitigation channel and negotiate with lenders for lower mortgage payments because such work does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process see revproc_86_43 above during the counseling you provide information related to housing aid programs and analysis to the homeowners which may contain some educational methodology however you did not provide further explanation or detail how the information is educational overall your housing counseling is not educational also you failed to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations you are not operated exclusively for charitable purposes more than a substantial amount of your time and resources are devoted to providing housing counseling and resolution services to any individuals who are in a hardship your definition of hardship does not include the poor and distressed providing the mortgage mitigation service does not provide relief to the poor and distressed within the meaning of sec_1 c - d of the regulations or serve any other purpose because these individuals are not necessarily poor and distressed forms of mortgage assistance include all income level individuals including high-income individuals aided low-income individuals and families who have financial problems and relieved the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations thus you are unlike the organization described in revrul_69_441 above which the individuals who are eligible for a modification or other you have a substantial non-exempt purpose your application and responses strongly demonstrate that you operate for the substantial commercial purpose of providing housing counseling and resolution services to the public see better business bureau of washington d c inc v united_states in which the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes your housing counseling and resolution services are no different from those of a commercial mortgage mitigation business the fact that your income source is governmental grants would not change your commerciality because the grants are basically the fees that you charge to governments instead of your clients resolution services without any educational components indicate commercial motive in addition your housing counseling and resolution services directly competes with commercial entities that conduct housing counseling and mortgage mitigation services the courts found that an organization that conducts a commercial business and competes with commercial companies does not qualify for exemption under c in easter house v u s and living furthermore the fact that you concentrated on housing counseling and faith inc v commissioner regardless of the organizations’ doctrines you therefore do not operate exclusively for exempt purposes see sec_1_501_c_3_-1 of the regulations the commerciality doctrine has been debated by numerous courts the classic cases on the commerciality are found in b s w group inc v commissioner and airlie foundation v commissioner above the courts decisively concluded that running a consulting service and a conference center are not an exempt activity for the reason of commerciality which is applicable to your housing counseling and resolution services in addition the court noted the dependency of the income from the operation which is also similar to you since most of your income will come from payments for services the court in american institute for economic research v united_states above applied an even more stringent interpretation the court held that an educational_organization was not entitled to exemption because it conducted the sale of publications as well as the sale of advice for a fee to individuals you are similar in terms of your selling of resolution services accordingly your commercial activities are evidence of more than an insubstantial non-exempt commercial purpose inurement private benefits a fundamental requirement for an organization that seeks exemption from federal income taxes is that it benefits the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization see sec_1_501_c_3_-1 of the regulations you have not shown that your organizational structure and manner of operation do not result in inurement to your governing members u v and w your related board_of directors your compensation policies and your operations do not establish that you are operated for public interests as opposed to private interests you are similar to the organization in kj's fund raisers inc v commissioner in that you do not have checks and balances over your founders' compensation the court ruled against kj's fund raisers even though it had independent board members it raised money for charitable purposes but because of the presence of substantial private benefits to the bar owners the court ruled that kj’s was not exempt such private benefits included the founders were the sole owners of the bar lottery tickets were sold exclusively at the bar during the regular business hours beverages were sold to ticket purchasers and rental payments were made to the bar you do not have independent board members which makes you similar to the second situation in revrul_76_441 this ruling confirms the importance of an independent board the ruling concludes that private interests were served because the former owners became the new school's directors your board_of directors are related and you have not established how compensation of x dollars to your officers is reasonable therefore you have not establish that the private interests of u v and w will not result in inurement sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 all of your governing members are compensated for the work they provide for you therefore your governing body does not comply with sec_501 that requires that at all times the organization must have a board_of directors or other governing body not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities you also do not meet the requirements under sec_501 of the code the code requires a credit_counseling_organization to provide credit_counseling_services tailored to the specific needs and circumstances of consumers your service however focuses on the in fact all you provide is the preparation of necessary paperwork mortgage mitigation service sending the paperwork to the lender and following up with lenders regarding modification offers therefore had you established that your business satisfies the requirements of sec_501 and that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 failure to establish qualification for recognition of exempt status an applicant is required to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met see la verdad v commissioner and section dollar_figure of revproc_2012_9 above in many instances you did not provide explanations required by the application_for example you did not explain how you applied for a hud housing counseling agency even in fact you failed to provide a draft though your main source_of_income will be from hud grants application form which is the first step of being a hud housing counseling agency of your activity consists of housing and financial seminars workshops and classes you did not show how you actually carry out such activities your reason for not having any plans or necessary draft form of applications is that you do not have any funds yet exemption from federal_income_tax is not a right but rather a matter of legislative grace see new dynamics foundation above in addition an organization has the burden of providing sufficient substantive information regarding its activities and operations to establish entitlement to tax-exempt status see harding hospital inc v united_states above based on the facts presented you failed to provide an adequate basis for us to determine that you are organized and operated exclusively for exempt purposes see la verdad v commissioner conclusion in summary you are not operated exclusively for educational or charitable purposes specifically you fail the operational_test for exemption under sec_501 of the code because your housing counseling and resolution services are commercial in nature and you did not establish that your net_earnings will not inure in whole or in part to the benefit of private shareholders or individuals you also fail to qualify under sec_501 of the code because your housing counseling and resolution services are not tailored to specific individuals' needs and you compensate all of your governing members in addition you failed to provide sufficient information in your application to enable us to determine that you are eligible for recognition of exempt status accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power of - attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
